       Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X                     9/27/2020
                                                          :
LARRY SEABROOK,                                           :
                                                          :
                                        Petitioner, :
                                                          :   16-CV-1676 (VSB) (JLC)
                      - against -                         :
                                                          :    OPINION & ORDER
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                                         Respondent. :
                                                          :
--------------------------------------------------------- X

Appearances:

Fitzmore Hezekiah Harris
New York, NY
Counsel for Petitioner

David William Denton, Jr.
Michael Daniel Neff
Karl N Metzner
United States Attorney’s Office
Southern District of New York
New York, NY
Counsel for Respondent

VERNON S. BRODERICK, United States District Judge:

        Before me is Petitioner Larry Seabrook’s (“Petitioner” or “Seabrook”) objections, (Doc.

34), to Magistrate Judge James L. Cott’s Report and Recommendation (“Report”), (Doc. 29),

recommending that I deny Seabrook’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2255 (“Petition”), (Doc. 5), seeking to vacate his sentence and conviction in United States v.

Seabrook, No. 10-CR-87 (DAB) (S.D.N.Y. Jan. 17, 2013). For the reasons that follow, the

Petition is DENIED.
       Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 2 of 14




                 Background and Procedural History

        On July 26, 2012, after a jury trial before United States District Judge Deborah A. Batts,

Seabrook was convicted on nine counts of conspiring to commit and committing mail and wire

fraud, in violation of 18 U.S.C. §§ 1341, 1343, 1349. On January 8, 2013, Judge Batts sentenced

Seabrook to a term of 60 months’ imprisonment, and ordered him to pay restitution in the

amount of $619,715.24. (10 Cr. 87, Doc. 115.) On March 5, 2013, Seabrook moved for a new

trial on the grounds of newly discovered evidence, (id. Doc. 122), which Judge Batts denied, (id.

Doc. 127). See also United States v. Seabrook, 10-CR-87 (DAB), 2013 WL 4754331 (S.D.N.Y.

Aug. 26, 2013). On appeal, the Second Circuit affirmed Seabrook’s convictions, United States v.

Seabrook, No. 13-228-cr (2d Cir. May 27, 2015),1 and Seabrook did not file a petition for a writ

of certiorari in the United States Supreme Court.

        Seabrook initially filed his petition for writ of habeas corpus under 28 U.S.C. § 2254,

proceeding pro se. (Doc. 1.) On March 9, 2016, I entered an Order to Amend construing

Seabrook’s filing as being brought pursuant to 28 U.S.C. § 2255, and granting Seabrook the

opportunity to refile the petition. (Doc. 4.) In compliance with my order, Seabrook filed the

Petition on April 7, 2016. (Doc. 5.) On April 20, 2016, I concluded that the Petition should not

be summarily dismissed, and entered an Order to Respond. (Doc. 6.) Because the Petition

included ineffective assistance of counsel claims, on June 29, 2016, I entered an order granting

the Government’s motion to compel statements from Seabrook’s counsel responding to the

allegations of ineffective assistance. (Docs. 10, 11.) In accordance with my order, on September

2, 2016, Seabrook’s appellate counsel filed an affidavit, (Doc. 14), and on September 19, 2016,


1
 The Second Circuit’s summary order is available at United States v. Seabrook, 613 F. App’x 20, 23 (2d Cir. 2015).
On July 7, 2014, the Second Circuit remanded the case for the District Court’s determination in the first instance
whether Seabrook’s Sixth Amendment right to a public trial had been violation. Id. at 30. The case was
subsequently reassigned from Judge Batts to Judge P. Kevin Castel on August 21, 2014.



                                                        2
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 3 of 14




Seabrook’s trial counsel filed a declaration, (Doc. 16). On December 19, 2016, the Government

filed an opposition memorandum of law, (Doc. 19), and on March 20, 2017, Seabrook filed his

reply brief, (Doc. 25). On August 9, 2018, pro bono counsel for Seabrook entered a notice of

appearance. (Doc. 26.) On November 14, 2018, I referred this case to Magistrate Judge Cott for

a report and recommendation, (Doc. 28), which was filed on February 13, 2019, (Doc. 29).

Counsel for Seabrook timely filed objections to the Report on April 3, 2019, (Doc. 34), and the

Government filed an opposition memorandum of law on May 24, 2019, (Doc. 40). On July 9,

2020, I received a letter from George C. Crouch in support of the Petition, (Docs. 42, 46-1), and

requested briefing on whether the letter could be considered, (Doc. 41), which the parties

submitted, (Docs. 43, 46).

               Legal Standards

               A.      Review of a Magistrate Judge’s Report

       Reviewing a magistrate judge’s report and recommendation, I “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). I review de novo the portions of the Report to which timely and specific

written objections are made. Id.; Fed. R. Civ. P. 72(b)(3). “The objection must be specific and

clearly aimed at particular findings in the R&R.” Bussey v. Rock, No. 12-CV-8267 (NSR)

(JCM), 2016 WL 7189847, at *2 (S.D.N.Y. Dec. 8, 2016) (internal quotation marks omitted).

“Otherwise, the court will review the R&R strictly for clear error when a party makes only

conclusory or general objections, or simply reiterates the original arguments.” Id. Under a clear

error standard of review, “[s]o long as there is a basis in the evidence for a challenged inference,

[the court] do[es] not question whether a different inference was available or more likely.”

United States v. Freeman, 443 F. App’x 664, 666 (2d Cir. 2011) (quoting Siewe v. Gonzales, 480




                                                 3
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 4 of 14




F.3d 160, 168 (2d Cir. 2007)).

       Because Seabrook was proceeding pro se at the time the Petition was filed, I construe his

Petition liberally and interpret it “to raise the strongest arguments [it] suggest[s].” Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation marks and

citations omitted). However, this mandate does not apply to Seabrook’s objections to the Report,

which were made by counsel.

               B.      Habeas Relief Under 28 U.S.C. § 2255

       28 U.S.C. § 2255 authorizes any prisoner in custody under sentence of a federal court

“claiming the right to be released upon the ground that the sentence was imposed in violation of

the Constitution or laws of the United States . . . [to] move the court which imposed the sentence

to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). “Section 2255 provides relief

in cases where the sentence: (1) was imposed in violation of the U.S. Constitution or the laws of

the United States; [] (2) was entered by a court without jurisdiction to impose the sentence; [] (3)

exceeded the maximum detention authorized by law; or (4) is otherwise subject to collateral

attack.” Adams v. United States, 372 F.3d 132, 134 (2d Cir. 2004) (citing 28 U.S.C. § 2255)).

The petitioner in a § 2255 proceeding bears the burden of proof by a preponderance of the

evidence. See Triana v. United States, 205 F.3d 36, 40 (2d Cir. 2000).

       Unless the motion, case files, and record “conclusively show that the prisoner is entitled

to no relief,” a court must “grant a prompt hearing” and make findings of fact and reach

conclusions of law regarding the issues raised in the motion. Id. § 2255(b). “To warrant a

hearing, the motion must set forth specific facts supported by competent evidence, raising

detailed and controverted issues of fact that, if proved at a hearing, would entitle [the movant] to

relief.” Gonzalez v. United States, 722 F.3d 118, 131 (2d Cir. 2013). Where the asserted basis




                                                  4
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 5 of 14




for relief is ineffective assistance of counsel, a hearing is required only “where the petitioner has

made a ‘plausible claim’” for a hearing. Morales v. United States, 635 F.3d 39, 45 (2d Cir.

2011) (internal quotation marks omitted). The movant’s assertions in support of the motion need

not be assumed credible if they are contradicted by the record. See Puglisi v. United States, 586

F.3d 209, 214 (2d Cir. 2009); see also Fermin v. United States, 859 F. Supp. 2d 590, 602

(S.D.N.Y. 2012) (finding that a testimonial hearing is not necessary when it would not succeed

in proving additional material facts).

               C.      Ineffective Assistance of Counsel

       Pursuant to Strickland v. Washington, 466 U.S. 668, 689 (1984), “[t]he question of

ineffective assistance is determined by a two-part test. A defendant must demonstrate ‘(1) that

counsel’s performance was so unreasonable under prevailing professional norms that counsel

was not functioning as the counsel guaranteed the defendant by the Sixth Amendment; and (2)

that counsel’s ineffectiveness prejudiced the defendant such that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.’” United States v. Habbas, 527 F.3d 266, 273 (2d Cir. 2008) (quoting United States v.

Gaskin, 364 F.3d 438, 468 (2d Cir. 2004)). “Strickland’s two-prong test applies equally to

claims of ineffective assistance of appellate counsel on a defendant’s first appeal as of right.”

Aparicio v. Artuz, 269 F.3d 78, 95 (2d Cir. 2001). However, to demonstrate deficient

performance of appellate counsel, “it is not sufficient for the habeas petitioner to show merely

that counsel omitted a nonfrivolous argument. Counsel is not obliged to advance every

nonfrivolous argument that could be made.” Id. Instead, the petitioner must demonstrate “that

counsel omitted significant and obvious issues while pursuing issues that were clearly and

significantly weaker.” Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994).




                                                  5
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 6 of 14




       With respect to the first prong—deficient performance—the inquiry is “highly

deferential” and requires that “every effort be made to eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. The petitioner

seeking relief must overcome the “strong presumption” that counsel’s performance fell “within

the wide range of reasonable professional assistance,” i.e., that counsel’s conduct reflected

reasonable strategic choices. Id.

       With regard to the second prong—prejudice—a reasonable probability of a different

outcome means a “probability sufficient to undermine confidence in the outcome.” Id. at 694.

Specifically, the petitioner must demonstrate that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. “It

is not enough to show that the errors had some conceivable effect on the outcome of the

proceeding.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (internal quotation marks omitted);

see also Strickland, 466 U.S. at 693 (“[N]ot every error that conceivably could have influenced

the outcome undermines the reliability of the result of the proceeding.”). Moreover, “an analysis

focusing solely on mere outcome determination, without attention to whether the result of the

proceeding was fundamentally unfair or unreliable, is defective.” Lockhart v. Fretwell, 506 U.S.

364, 369 (1993). Second Circuit precedent generally “requires some objective evidence other

than defendant’s assertions to establish prejudice.” Pham v. United States, 317 F.3d 178, 182

(2d Cir. 2003).

       Although a petitioner must satisfy both prongs to obtain relief, the Supreme Court has

stated that “there is no reason for a court deciding an ineffective assistance claim . . . to address

both components of the inquiry if the defendant makes an insufficient showing on one. . . . If it is




                                                  6
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 7 of 14




easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.” Strickland, 466 U.S. at 697; see

also Brown v. Artuz, 124 F.3d 73, 80 (2d Cir. 1997) (declining to address the first prong of

Strickland on the ground that the defendant could not satisfy the prejudice prong).

               Discussion

               A.      Jurisdiction

       “It is well established . . . that to secure § 2255 review, a petitioner ‘must satisfy the

jurisdictional “in custody” requirement’ of the statute.” United States v. Rutigliano, 887 F.3d 98,

104 (2d Cir. 2018) (quoting Scanio v. United States, 37 F.3d 858, 860 (2d Cir. 1994)). This

requirement must be satisfied “at the time the petition is filed, and a petitioner under supervised

release may be considered ‘in custody.’” Scanio, 37 F.3d at 860; Earley v. Murray, 451 F.3d 71,

75 (2d Cir. 2006) (“Post-release supervision, admitting of the possibility of revocation and

additional jail time, is considered to be ‘custody.’”); see also Schwartz v. United States, 888 F.

Supp. 24, 26 (S.D.N.Y. 1995) (“In this case, upon his release, Schwartz was subject to a term of

supervised release of three years. Thus, at the time the instant petition was filed, he was still ‘in

custody’ within the meaning of the statute.”). On January 8, 2013, Seabrook was sentenced to 60

months’ imprisonment followed by two years’ supervised release. (United States v. Seabrook,

10 Cr. 87 (PKC) (S.D.N.Y. Feb. 4, 2010), Doc. 115.) Seabrook was released from imprisonment

on July 14, 2017. See Find an Inmate, Larry Seabrook, Reg. #: 63107-054, Fed. B. of Prisons

(last accessed Sept. 22, 2020), https://www.bop.gov/inmateloc/. Therefore, Seabrook met the “in

custody” requirement at the time the Petition was filed on April 7, 2016, and further was “in

custody” when the Report was filed on February 13, 2019.

       However, “[u]nlike the ‘in custody’ requirement, mootness is not fixed at the time of




                                                  7
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 8 of 14




filing but must be considered at every stage of the habeas proceeding.” Nowakowski v. New

York, 835 F.3d 210, 217 (2d Cir. 2016). “If, as a result of changed circumstances, a case that

presented an actual redressable injury at the time it was filed ceases to involve such an injury, it

ceases to fall within a federal court’s Article III subject matter jurisdiction and must be dismissed

for mootness.” Janakievski v. Exec. Dir., Rochester Psychiatric Ctr., 955 F.3d 314, 319 (2d Cir.

2020). But, “a habeas petition does not necessarily become moot when the order it challenges is

no longer in effect, so long as the petitioner suffers some concrete and continuing injury or

collateral consequence resulting from the challenged order.” Id. (internal quotation marks

omitted); see also Nowakowski, 835 F.3d at 217–18. Because Seabrook was convicted of a

felony under federal law, a “presumption of ‘continuing collateral consequences,’” Nowakowski,

835 F.3d at 217–18 (quoting Spencer v. Kemna, 523 U.S. 1, 8 (1998)), applies if Seabrook can

“identify at least some collateral consequence that threatens [him],” id. at 225. Under this

approach, “the most generalized and hypothetical of consequences a[re] sufficient to avoid

mootness in challenges to conviction.” Id. at 223 (quoting Spencer, 523 U.S. at 10). “Once the

petitioner has identified specific collateral consequences, the government may attempt to ‘prove .

. . that there is ‘no possibility’ such consequences will attach to [the petitioner’s] conviction.’”

Dhinsa v. Krueger, 917 F.3d 70, 77 n.5 (2d Cir. 2019) (quoting Nowakowski, 835 F.3d at 225

(quoting Sibron v. New York, 392 U.S. 40, 57 (1968))).

       In addition to the more remote continuing collateral consequences identified in

Nowakowski, the Second Circuit has also noted that that “monetary loss is a quintessential injury

in fact, and even a small financial loss suffices to establish standing,” Dhinsa, 917 F.3d at 78,

such that a “special assessment attached to [a] conviction constitutes a concrete, redressable

injury sufficient to establish Article III standing.” Dhinsa, 917 F.3d at 80. In this case, Seabrook




                                                  8
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 9 of 14




incurred a $900.00 special assessment, was subject to paying restitution in the amount of

$619,715.24, including the payment of twenty percent of any future earnings made or income

received toward restitution, and forfeiture in the amount of $418,252.53. (10 Cr. 87, Doc. 115.)

Furthermore, Seabrook was subject to an order of forfeiture of substitute assets, which included

forfeiture of Seabrook’s “title and interest in any and all funds, benefits, rights to disbursements,

or other property held on behalf of, or distributed to, [] Seabrook, by the New York City

Employee Retirement System, Pension Number 368879.” (10 Cr. 87, Doc. 216, at 4.)

Accordingly, it is clear that Seabrook suffers from concrete and continuing injury or collateral

consequence resulting from his challenged conviction, and thus Article III jurisdiction is not

absent due to Seabrook’s release from custody or the termination of his supervised release.

               B.      Affidavit of George Crouch

        On July 9, 2020, I received a letter from George C. Crouch in support of the Petition,

(Doc. 42), and requested briefing on whether the letter could be considered, (Doc. 41), which the

parties submitted, (Docs. 43, 46). After the Government noted that the letter was unsworn,

counsel for Seabrook filed sworn and notarized version of the letter in the form of an affidavit.

(Doc. 46-1.) Although I consider the substance of the affidavit in this Opinion & Order, I find

the allegations in the affidavit to be entirely conclusory. Furthermore, it is unclear from the

affidavit what level of personal knowledge Crouch has of the circumstances relevant to the

Petition.

               C.      Claims Three, Four, Six, Eight, Ten, and Thirteen

        Seabrook first objects to the Report’s conclusion that “under the ‘mandate rule,’

Seabrook is procedurally barred from relitigating the claims set forth in grounds three, four, six,

eight, ten, and thirteen.” (Report 18.) As the Report notes, these claims involve arguments that




                                                  9
     Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 10 of 14




Seabrook’s trial and appellate attorneys provided ineffective assistance because they failed to

raise arguments about the alleged perjury and separate fraudulent scheme of two witnesses at

Seabrook’s trial—Tyrone Duren and Philesha Juse. Although ineffective assistance claims may

be procedurally barred if they were raised and considered on direct appeal, ineffective assistance

claims are also barred if “the factual predicates of those claims, while not explicitly raised on

direct appeal, were nonetheless impliedly rejected by the appellate court mandate.” Yick Man

Mui v. United States, 614 F.3d 50, 53–54 (2d Cir. 2010); see also United States v. Pitcher, 559

F.3d 120, 123 (2d Cir. 2009). The Report concluded that because “[t]he alleged errors identified

in grounds three, four, six, eight, ten, and thirteen were all raised in Seabrook’s motion for a new

trial and . . . rejected by both the district court and the Second Circuit,” “Seabrook cannot escape

the procedural bar by ‘repackaging’ these same claims as ineffective assistance of counsel

arguments.” (Report 18.) Seabrook’s objection similarly admits that “the issues of Jude and

Duren’s perjury and fraudulent schemes were decided on Seabrook’s motion for a new trial and

on his direct appeal.” (Doc. 34, at 10.) Reviewing the record, I agree with the Report’s

conclusion that Seabrook’s restyling of these claims as ineffective assistance of counsel claims

does not save them from § 2255’s procedural bar, and overrule Seabrook’s corresponding

objection.

               D.      Claim Nine

       Seabrook objects to the Report’s conclusion that, with respect to Seabrook’s ninth ground

for relief, Seabrook has provided only conclusory allegations to support his theory of the

evidence, and therefore that appellate counsel was not ineffective for failing to address

Seabrook’s meritless theories on appeal. As an initial matter, I find that Seabrook’s ninth ground

for relief was waived by Seabrook’s failure to include its supporting allegations in the Petition.




                                                 10
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 11 of 14




In addition, I find in the alternative that the claim fails on the merits.

        Before I address the merits of the ninth ground for relief, I review Judge Cott’s finding

that Seabrook waived this ground for relief. Seabrook’s ninth ground for relief—which

generally refers to alleged perjury by trial witness Jude—failed to identify any specific evidence

of Jude’s perjury. It was only until Seabrook filed his reply brief that he articulated a more

specific theory that Jude lied about receiving bridge loans in lieu of a salary. Accordingly, as

Magistrate Judge Cott concluded, this argument was waived. Although pro se pleadings are to

be construed liberally, Seabrook’s pro se status does not exempt him from this court’s waiver

rules. See Simpson v. Oakes, 640 F. App’x 86, 88 (2d Cir. 2016) (deeming arguments first raised

in a pro se reply brief waived (citing Graham v. Henderson, 89 F.3d 75, 82 (2d Cir.1996)

(declining to consider argument raised for first time in pro se litigant’s reply brief)). This is

especially appropriate in the instant case, as in my Order to Amend I “caution[ed] [Seabrook]

that if he wishe[d] to pursue this § 2255 motion, he must include all of his available grounds for

relief.” (Doc. 4, at 4.) My Order to Amend further stated that “[u]nder Rule 2(b) of the Rules

Governing Section 2255 Cases, a motion must specify all of a movant’s available grounds for

relief, setting forth the facts supporting each of the specified grounds and stating the relief

requested. A motion must permit the Court and the respondent to comprehend both the movant’s

grounds for relief and the underlying facts and legal theory supporting each ground.” (Id.) Thus,

although I construe Seabrook’s pleadings liberally given his pro se status, I still find that

Seabrook’s ninth ground for relief—that appellate counsel was ineffective for failing to argue

that Jude committed perjury with respect to the bridge loans she received—was waived.

        Regarding the merits, to demonstrate deficient performance of appellate counsel, “it is

not sufficient for the habeas petitioner to show merely that counsel omitted a nonfrivolous




                                                   11
     Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 12 of 14




argument” as “[c]ounsel is not obliged to advance every nonfrivolous argument that could be

made.” Aparicio, 269 F.3d at 95. Instead, Seabrook must demonstrate “that counsel omitted

significant and obvious issues while pursuing issues that were clearly and significantly weaker.”

Henderson, 13 F.3d at 533. It is clear from the record in this case that Seabrook cannot meet this

standard with respect to counsel’s failure to raise on appeal Seabrook’s new theory of Jude’s

perjury. First, I adopt Magistrate Judge Cott’s interpretation of Jude’s actual testimony at trial—

which Seabrook cites selectively and misconstrues—regarding her receipt of bridge loans in lieu

of a salary. (Report 20–21.) In light of Jude’s actual testimony, Seabrook’s allegations

regarding Jude’s testimony does not amount to witness perjury. Second, Seabrook’s post-trial

motions and appeal demonstrate the futility of Seabrook’s instant argument. After Seabrook was

convicted, he moved for a new trial and to vacate his conviction in part citing newly discovered

evidence of Jude and Duren’s alleged separate perjured testimony involving a forged check and

time sheet scheme. Although Judge Batts rejected Seabrook’s interpretation of this evidence, she

also recognized in her Rule 33(b) Memorandum & Order that, during trial, there was a plethora

of “evidence of Jude’s past acts of forgery and fraudulent conduct.” Seabrook, 2013 WL

4754331, at *3. Accordingly, Judge Batts concluded that even if Jude committed perjury

regarding her involvement in a separate fraudulent scheme, that would not change the jury’s

assessment of the evidence involving Seabrook or the fact that there was “overwhelming

evidence supporting” Seabrook’s conviction. Id. at *4. Judge Batts further observed that

“defense counsel frequently insinuated that Jude and Duren engaged in fraudulent schemes,

independent of Seabrook, so the forged checks and time sheets” would have been “merely

cumulative.” Id. at *5. On appeal, the Second Circuit labeled Judge Batt’s opinion “thoughtful,”

and itself concluded “that Seabrook made no showing of perjury and that even if perjury had




                                                12
      Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 13 of 14




occurred, there were insufficient grounds . . . to grant Seabrook’s motion.” Seabrook, 613 F.

App’x at 25. Therefore, I cannot conclude that appellate counsel was deficient for failing to

argue on appeal Seabrook’s new theory of Jude’s perjury, which is not supported by the

evidence, and certainly not “clearly and significantly” stronger than the perjury-related

arguments that appellate counsel did present, unsuccessfully, on appeal.2

                  E.       Claim Eleven

         Seabrook objects to the Report’s conclusion that Seabrook’s eleventh ground for relief—

that appellate counsel was ineffective for failing to present certain Brady arguments on appeal—

fails to adequately state an underlying Brady claim, and therefore fails to demonstrate ineffective

assistance of counsel. Seabrook’s objections to the Report merely reiterate the original

arguments in support of the Petition and are conclusory. Accordingly, I review the Report’s

conclusions regarding Seabrook’s eleventh claim for clear error, and find none. The Report’s

rejection of Seabrook’s eleventh claim is thorough and based on a detailed review of the trial

record, and I adopt this portion of the Report.

                  F.       Claims One, Seven, and Fourteen

         Seabrook does not object to the Report’s conclusions regarding his first, seventh, and

fourteenth grounds for relief. Accordingly, I review these portions of the Report for clear error,

and find none. Again, Magistrate Judge Cott’s assessment of these claims is thorough, and I

adopt these portions of the Report.


2
  For the same reasons, and because many of the perjury-related arguments presented by Seabrook’s twelfth claim—
prosecutorial misconduct related to the government’s use of alleged false statements at trial—are procedurally
barred as discussed in Part III.B, Seabrook’s twelfth ground for relief fails. Additionally, I find that Seabrook’s
second and fifth grounds for relief fail. In his second claim, Seabrook argues that his trial counsel was ineffective
for failing to cross-examine Duren using the fraudulent time sheets. In his fifth claim, Seabrook argues that his trial
counsel was ineffective for failing to impeach Duren with his involvement in the forged check scheme. As Judge
Batt’s and the Second Circuit’s opinions demonstrate, further exploration of this evidence at trial would not have
impacted the overwhelming evidence of Seabrook’s guilt. Seabrook, 2013 WL 4754331, at *5; Seabrook, 613 F.
App’x at 25.



                                                          13
     Case 1:16-cv-01676-VSB-JLC Document 47 Filed 09/27/20 Page 14 of 14




               No Evidentiary Hearing Is Required

       As indicated above, § 2255 provides that a court shall hold an evidentiary hearing

“[u]nless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.” When there are no material facts in dispute or a petitioner makes only

vague or conclusory allegations, the Court may base its decision on the parties’ written

submissions. See Gonzalez v. United States, 722 F.3d 118, 130–31 (2d Cir. 2013). In light of

my discussion of the merits, I find that an evidentiary hearing is not necessary.

               Conclusion

       For the foregoing reasons, Seabrook’s motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255 is DENIED. Because there has been no substantial showing of the

denial of a constitutional right, no certificate of appealability shall issue. See Krantz v. United

States, 224 F.3d 125, 127 (2d Cir. 2000). The Clerk is directed to close this case.

SO ORDERED.

Dated: September 27, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                 14
